Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miles (2014/0123470 from IDS) in view of Ruther et al. (2006/0213954).
Regarding claim 10, Miles discloses a system, the system comprising: a first fastener 138 that is rotated and moved along a fastener axis; wherein the first fastener is driven through the first workpiece and the second workpiece; and a second fastener 132 that engages the second workpiece while the first fastener is driven through the first workpiece and the second workpiece, wherein the first fastener is driven through the first workpiece and the second workpiece by friction stirring, wherein the first fastener and the second fastener are welded to form a metallurgical bond and join the first workpiece with the second workpiece (paragraphs 0103-0110 figures 10-16).  
Miles discloses that the fastener in figures 10-11 can be joined with a tool known in the art (paragraph 0107).  Miles does not disclose that the first fastener discloses a head that includes a first head portion that is configured to detachably engage with a motorized tool to rotate the first fastener and wherein the head portion includes a second head portion that includes a first lower fastening portion and a second lower fastening portion that are configured and sized to hold extruded or displaced metal upset from the first workpiece caused by friction stirring.  However, Ruther discloses a method of joining workpieces using a driving tool that rotate a fastener into the workpieces.  The fastener has first head portion (top of the head 26, figures 7-10) that mates (detachably) with driving feature 46 of the driving tool (figure 11) wherein the head portion includes a second head portion that is disposed underneath the first head portion (bottom of head 26, figures 7-10) and that includes a first lower fastening portion (a first area of 36) and a second lower fastening portion (a second area of 36) that are configured and sized to hold extruded or displaced metal upset from the first workpiece caused by friction stirring.  To one skilled in the art at the time of the invention it would have been obvious to use a groove to insert the fastener to so that the tool is secure with the fastener and will prevent sliding or misalignment.  It will also allow the user to easily control the rotation and speed of the fastener and allow the user to easily detach the fastener from the tool.  To one skilled in the art at the time of the invention it would have been obvious to have a cavity under the head of the fastener to contain plasticized material and prevent flowing to unwanted areas of the workpiece. The limitation “portion” is open to interpretation and can be broadly interpreted as two small areas on either side of the bottom of the fastener head.  Any two areas can be considered first and second lower portions.   The limitation “wherein the head of the first fastener includes a second head portion that is disposed underneath the first head portion is based on orientation of the tool during use.  When looking Miles figures 10-11 upside down (flip the page), the first head portion and the second head portion would meet the claim limitation. 
The limitation “for joining multiple lightweight metal sheets to a steel sheet through friction welding” is intended use and does not further limit the system.  While intended use recitations cannot entirely be disregarded, in composition and article claims, the intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention over the prior art.  It is in the position of the examiner that the prior art structure is capable of performing the intended use and therefore meets the instant claims (MPEP 2111.02).  
The limitations “a first workpiece and a second workpiece, wherein the first workpiece and the second workpiece include a lightweight metal sheet; and wherein the first workpiece includes an aluminum sheet or a magnesium sheet” is material worked upon and does not further limit the system (apparatus).  As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 11, the limitation “the first workpiece and the second workpiece include high strength lightweight metal sheets” is material worked upon and does not further limit the apparatus/system.
Regarding claim 12, Ruther discloses rotating and moving the first fastener includes connecting a head of the first faster to the motorized tool through the at least one groove to rotate the first fastener in a predetermined rotational direction at a predetermined speed (figure 11, paragraph 0062-0064).  The limitation “the first head portion is disposed above the second head portion” is based on orientation of the fastener.  When looking Miles figures 10-11 in upside down (flip the page), the first head portion and the second head portion would meet the claim limitation. 
Regarding claim 13, Miles discloses that the second fastener 132 includes a flat surface that is configured to engage a second surface of the second workpiece (paragraphs 0103-0110 figures 10-16).  
Regarding claim 14, Miles discloses that the first fastener is moved and rotated to friction stir through the first workpiece and the second workpiece, wherein the friction stirring causes heating and softening of portions of the first workpiece and the second workpiece (paragraphs 0103-0103, figures 10-16).  
Regarding claim 15, Miles discloses that the first fastener penetrates a first and second surface of the first workpiece and a first and second surface of the second workpiece to come in contact with a first surface of the second fastener (paragraphs 0103-0110).  
Regarding claim 17, Miles discloses that the second fastener includes at least one locking element (hole) that is configured to center and lock the second fastener in place during the friction welding (paragraphs 0108-0110, figure 12-13).  
Regarding claim 18, Miles discloses that rotation of the second fastener is avoided while the first fastener is rotated during friction stir welding (the second fastener is held against the workpiece) (paragraph 0103-0107).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miles (2014/0123470 from IDS) in view Ruther et al. (2006/0213954) as applied to claim 10 above, and further in view of Obaditch et al. (2014/0138424 from IDS).
Regarding claim 16, Miles discloses using an object to hold the second fastener to the workpiece (paragraph 0106).  Miles does not disclose that the object is an anvil that includes a cutout that is configured to accept a head of the second fastener.  However, Obaditch discloses using an anvil during friction stir welding wherein the anvil is located on the backside of the workpieces and has a sacrificial material (second fastener) to form a weld that joins the workpieces with the sacrificial material (abstract).  To one skilled in the art at the time the invention it would have been obvious to use an anvil with a cutout for the fastener to allow for the second fastener to be secured in place on the workpiece to prevent movement or misalignment during welding.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-18 have been considered but are moot because the new ground of rejection provided above based on the amendment.
While a new rejection has been provided above based on the amendment, the Examiner would like to point out that “portion” is not clearly defined in the claim.  A “portion” can be broadly interpreted as any amount of area on the surface of the head.  Therefore, there can be multiple “head portions” and “lower fastening portions” on the second head portion.  If the Applicant is attempting to claim these portions as actual structure, the Examiner recommends further amending to add the structure of these portions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735